On Petition for Rehearing.
PER CURIAM.
Upon consideration of the petition of the appellant for a rehearing, for a modification of the opinion, and for a stay of the mandate in this cause, it is ordered that such rehearing be denied, that the mandate be stayed for thirty days, and the opinion is amplified by stating that it was the intention of the court that Mrs. Bloedorn should be allowed maintenance under the decree of the Supreme Court of the District of Columbia up to the date of the filing of the husband’s answer to the rule in the proceedings to enforce that decree, but no longer.
The decree appealed from is therefore reversed, with costs, and the cause remanded with instructions to allow the maintenance up to the time of the filing of the husband’s answer to the rule, but not thereafter, and for such further proceedings as may be deemed necessary to ascertain and protect all rights of the child in the premises including her rights under the consent decree.